IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00063-CV

JOHN MARGETIS AND MICHAEL BRISCOE,
                                                           Appellants
v.

CANOPY CONSTRUCTION, LLC, EPSILON
HOLDINGS, LP, GZH ENTERPRISES, INC.,
ANDREW HEAPE, TREY GIBSON AND NICK ZINDEL,
                                     Appellees



                           From the 40th District Court
                               Ellis County, Texas
                              Trial Court No. 82353


                          MEMORANDUM OPINION


      Appellants, John Margetis and Michael Briscoe, have filed a motion to dismiss

their appeal of the trial court’s summary-judgment order. See TEX. R. APP. P. 42.1(a)(1).

Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeal is dismissed.
Margetis v. Canopy Construction, LLC   Page 2
                                       AL SCOGGINS
                                       Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed March 7, 2012
[CV06]




Margetis v. Canopy Construction, LLC                 Page 3